Citation Nr: 1423137	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include lumbar spondylolysis, pars interarticularis, L-5, with grade 1 spondylolisthesis, spondylosis, and degenerative disc disease.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to a low back disorder.

3.  Entitlement to service connection for a seizure disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

These issues were previously before the Board in July 2011 and February 2013 when they were remanded for further evidentiary development.  The Board's prior remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veterans claims have been returned to the Board.  

The issues of (1) entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to a low back disorder, and (2) entitlement to service connection for seizures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Lumbar spondylolysis, pars interarticularis, L-5, is a congenital defect.

2.  Lumbar spondylolysis, pars interarticularis, L-5, pre-existed the Veteran's service, and has not been shown by competent evidence to have been chronically aggravated by any incident of service.

3.  Additional low back disability, including grade 1 spondylolisthesis, spondylosis, and degenerative disc disease of the thoracolumbar spine, was initially demonstrated years after service, as has not been shown by competent evidence to be causally related to the Veteran's service, to include superimposed injury or disease.


CONCLUSIONS OF LAW

1.  The pre-existing lumbar spondylolysis, pars interarticularis, L-5, was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

2.  A low back disability, to include grade 1 spondylolisthesis, spondylosis, and degenerative disc disease of the thoracolumbar spine, was not incurred in, or aggravated by, active service, nor may spondylosis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A September 2008 letter satisfied the duty to notify provisions concerning claims brought under the theory of direct service connection, to include the assignment of effective dates and disability ratings as per the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, service personnel records, VA treatment records and all identified private treatment records have been obtain and associated with the record.  Additionally, as per a July 2011 Board remand directive, treatment records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA) have been obtained.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  To that extent, the Board's July 2011 remand directive has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA examinations were conducted in December 2009 and March 2013 in connection with claim decided herein.  As noted by the Board in February 2013, the December 2009 VA examination was inadequate for the purpose of adjudicating the Veteran's claim, and thus, the Board directed that he was to be afforded an adequate examination.  Review of the March 2013 VA examination reports reflects that it is adequate for the purpose of adjudicating the Veteran's claim decided herein.  Specifically, the examination report reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To this extent, the Board's February 2013 remand directive has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Service Connection, Congenital Defects, and Aggravation of Pre-existing Disabilities

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit. 557 F.3d 1355 (Fed. Cir. 2009).

If a chronic disease, such as degenerative disc disease, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  The Board emphasizes that the "clear and unmistakable evidence" standard is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Congenital or developmental defects such as spondylolysis are not "diseases or injuries" within the meaning of applicable statutes and regulations.  However, where, during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993);Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis

The Veteran avers that his current low back disability, diagnosed as lumbar spondylosis, with grade 1 spondylolisthesis and degenerative disc disease, is either the result of in-service aggravation of a congenital defect or additional low back disabilities resulting from an in-service, superimposed disease or injury.  

The veteran's service medical records reflect that at the time of his April 1979 enlistment examination, his spine was reported as being normal and he received a 1 on his PULHES profile.  Therefore, the veteran is entitled to the presumption of soundness on entering service.  However, the Veteran began reporting chronic low back pain without injury in October 1979, and he was diagnosed with back spasms.  Service treatment records dated later that month show the Veteran's reports of experiencing similar symptoms prior to service, and an October 1979 x-ray test showed lumbar spondylolysis, pars interarticularis, L-5, which was determined to have pre-existed his service.  A Medical Board was convened and, in December 1979, the Veteran was medically discharged due to this pre-existing, but not aggravated, disability.  

Similarly, after a review of the complete record and an examination of the Veteran, the December 2009 and March 2013 VA examiners opined that the Veteran's lumbar spondylolysis, pars interarticularis, L-5, was a developmental defect that the veteran was born with.  Therefore, the Board concludes that the veteran's lumbar spondylolysis, pars interarticularis, L-5, clearly and unmistakably existed prior to service.  

Thus, the question becomes whether or not the Veteran's lumbar spondylolysis, pars interarticularis, L-5, was aggravated by service, and whether any such aggravation was due to service or the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b)(2013); see also VAOPGCPREC 82-90 (July 18, 1990).  Here, the service medical records are replete with instances of complaints of and treatment for low back pain between October 1979 and the Veteran's December 1979 medical discharge.  However, the December 1979 Medical Board reflects that this congenital defect was not aggravated during his service.  Further, the December 2009 and March 2013 VA examiners opined that, although the Veteran sought in-service treatment for symptoms associated with this congenital defect and was ultimately medically discharged due to such, the developmental defect was not chronically aggravated by service.  Indeed, the medical evidence does not reflect treatment for low back symptoms between the Veteran's December 1979 separation from service and February 1997, when he sought VA treatment.  Therefore, based on the above findings, the Board concludes that the Veteran's lumbar spondylolysis, pars interarticularis, L-5, did not worsen and was not aggravated during service.  Thus, the presumption of soundness, as to lumbar spondylolysis, pars interarticularis, L-5, has been rebutted.  However, as discussed above, there has been no demonstration of worsening of the disability due to service so as to warrant service connection on the basis of aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

The Board also finds that the competent evidence of record does not demonstrate the Veteran's current grade 1 spondylolisthesis, spondylosis, and/or degenerative disc disease of the thoracolumbar spine, initially diagnosed years after his discharge from service, represent a superimposed disability, or are otherwise etiologically related to service.  In this regard, on VA examination in December 2009 and March 2013, the examiners opined that such conditions were most likely age-related changes which are a part of the normal progression of the Veteran's congenital defect of the thoracolumbar spine and opined that they were not related to the Veteran's military service.  Additionally, as the there is no evidence that the Veteran's degenerative disc disease and/or spondylosis manifested to a compensable degree within one year of his separation from service, service connection on a presumptive basis is not warranted.

The Board also acknowledges the Veteran's assertions that his current low back disabilities are related to service, either directly or by aggravation of the congenital defect.  However, as a lay person, he is not competent to diagnose a back disability, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran was competent to testify as to the fact he had experienced trouble with his back ever since service.  However, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The evidence does not reflect that the Veteran possessed a recognized degree of medical knowledge that would have rendered his opinions on medical diagnosis or causation competent. 

In view of above, the Board concludes that the most probative competent evidence of record is against the Veteran's claim for service connection for a low back disability, and thus, the benefit-of-the-doubt rule is not for application and service connection is not warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for a low back disability, to include lumbar spondylolysis, pars interarticularis, L-5, with grade 1 spondylolisthesis, spondylosis, and degenerative disc disease, is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

After review of the record, the Board concludes that the Veteran's claims to establish service connection for neuropathy of the bilateral lower extremities and a seizure disability must be remanded for further evidentiary development and to ensure that the Board's prior remand directives are substantially completed.  

In the February 2013 remand, the Board directed that the Veteran should be provided a VA examination to determine the nature and etiologies of these disabilities.  Although the Veteran was provided such an examination in March 2013, the Board concludes that the examiner's opinions addressing the etiologies of these disabilities are inadequate because the accompanying rationales do not address evidence potentially favorable to the Veteran's claim.  VA opinions with complete rationales based on consideration of all the evidence of record, to include an October 1979 service treatment record showing reports of numbness in both legs and the Veteran's competent statements of an in-service head injury and seizure activity, would be useful prior to appellate consideration of the claims for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the complete record to the clinician who conducted the March 2013 VA examination.  The complete record, to include a copy of this Remand, must be provided to and reviewed by the examiner.  After the clinician has the opportunity to review the complete record, the following must be addressed: 

a.  Provide an opinion as to whether it is at least as likely as not that the Veteran's current seizure disorder is related to his active duty service.  

In providing this opinion, the examiner must specifically address the Veteran's competent and credible reports of experiencing a head injury and in-service seizure activity.  

b.  Identify any neurological disability affecting either leg during the appeal period (since August 8, 2008), to include any such disability which may have resolved.  

c.  Provide an opinion as to whether it is at least as likely as not that any identified neurological disability of either lower extremity is related to his active duty service.  

In providing this opinion, the examiner must specifically address the October 1979 service treatment record showing numbness in the lower extremities.  

All stated opinions must be accompanied by complete rationale citing to specific evidence in the record.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  If the clinician who provided the March 2013 VA opinion is unavailable, the complete record must be made accessible to another suitable VA clinician who, after a review of the complete record, must render the above-requested opinions.

3.  After the development requested above has been completed, the AOJ must readjudicate the claims of entitlement to service connection for neuropathy of the bilateral lower extremities and a seizure disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


